                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

RAY MOORE,                                 )
                                           )
      Plaintiff-Appellant,                 )
                                           )
      v.                                   )   CASE NO. 2:19-cv-223-ALB
                                           )
AUTOMOTIVE FINANCE CORP.,                  )
                                           )
      Defendant-Appellee.                  )
                                           )

                  MEMORANDUM OPINION AND ORDER

      This matter comes to the Court on appeal from the Bankruptcy Court’s order

dismissing Ray Moore’s (“Plaintiff”) Amended Complaint against Automotive

Finance Corporation (“Defendant”) for failure to state a claim upon which relief may

be granted. Having reviewed the record, the parties’ briefs, and applicable law, this

Court affirms.

                                   Background

      The following facts are taken from Plaintiff’s First Amended Complaint. See

Doc. 2-12.

      Plaintiff was in the car business and declared bankruptcy. Plaintiff owed

Defendant a sum of money, and that debt was discharged in the bankruptcy in 2016.
      About two years after the bankruptcy, Plaintiff and a business partner

organized a new company to purchase automobiles at dealer or wholesale prices and

to resell those cars to consumers for a profit.

      Plaintiff’s new company attempted to gain access to physical and virtual

automobile auction sites through an entity known as AuctionAccess. AuctionAccess

is the entity through which an automotive dealer must obtain credentials to purchase

wholesale automobiles at hundreds of auctions across North America (including

Canada and Mexico). It is the number one dealer credentialing system for the

wholesale auction industry in North America. The AuctionAccess card is a dealer’s

gateway into the wholesale auction physical and online lanes and a tool for

AuctionAccess’ auction partners to verify photo IDs, proper dealer licenses and

other credentialing documents necessary to conduct business in the wholesale

industry. AuctionAccess controls access, through its credentialing system, to Adesa

and Manheim, which are the largest and most significant automobile wholesale

and/or remarketing companies in North America.

      AuctionAccess denied Plaintiff, his partner, and his new company access

through the credentialing system. A representative of AuctionAccess informed them

that Defendant had blocked them from obtaining buyer credentials. Specifically,

“AuctionAccess denied or rejected [Plaintiff’s] applications or requests based upon




                                           2
a directive or instruction from Defendant.” (Doc. 2-12 ¶ 29). The representative

arranged for Plaintiff and Defendant to discuss the reasons for the block.

      Plaintiff and Defendant had the following conversation. Defendant advised

Plaintiff that he owed a substantial amount of money. Plaintiff argued that the debt

was discharged in the bankruptcy. Defendant advised that it was under no obligation

to allow Plaintiff to obtain buyer credentials from AuctionAccess. Defendant

suggested that it would remove its block for an amount of money. Plaintiff suggested

one thousand dollars. Defendant said “make it two thousand and we have a deal.”

(Doc. 2-12 ¶ 40). Defendant later confirmed by email that it would “accept

$2,000.00 in consideration for informing Auction Insurance Agency that the

outstanding matter with [Defendant] has been resolved.” (Doc. 2-12 ¶ 43).

      Plaintiff sued Defendant for violating the bankruptcy discharge in 11 U.S.C.

§ 524(a).    The Bankruptcy Court initially dismissed the Complaint without

prejudice. After Plaintiff amended the Complaint, the Bankruptcy Court dismissed

the Amended Complaint with prejudice for failure to state a claim upon which relief

may be granted.

      This appeal followed.

                                    Jurisdiction

      The Court has jurisdiction over this appeal under 28 U.S.C. § 158.

                               Standard of Review


                                          3
      The Bankruptcy Court’s legal conclusions are reviewed de novo. Educ. Credit

Mgmt. v. Mosley (In re Mosley), 494 F.3d 1320, 1324 (11th Cir. 2007). To survive

a motion to dismiss for failure to state a claim, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “[C]onclusory allegations, unwarranted

deductions of facts or legal conclusions masquerading as facts will not prevent

dismissal.” Oxford Asset Mgmt. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).

                                     Discussion

      The Bankruptcy Court correctly held that Plaintiff’s Amended Complaint did

not state a claim for violating the discharge injunction under 11 U.S.C. § 524(a).

Section 524 provides that a discharge order “operates as an injunction against the

commencement or continuation of an action, the employment of process, or an act,

to collect, recover or offset” a discharged debt. 11 U.S.C. § 524(a)(2). The Supreme

Court has recently held that “[a] court may hold a creditor in civil contempt for

violating a discharge order where there is not a ‘fair ground of doubt’ as to whether

the creditor’s conduct might be lawful under the discharge order.” Taggart v.

Lorenzen, 139 S. Ct. 1795, 1804 (2019). In other words, if there is “an objectively

reasonable basis for concluding that the creditor’s conduct might be lawful,” id. at




                                          4
1801, then the Bankruptcy Court cannot find that the creditor violated the discharge

order.

         Under the facts as alleged in the Amended Complaint, there was an

objectively reasonable basis to conclude that Defendant’s conduct was lawful. It is

well established that the bankruptcy discharge does not eliminate the underlying

debt, but only the debtor’s personal liability for paying the debt. See, e.g., Matter of

Edgeworth, 993 F.2d 51, 53 (5th Cir. 1993). It is also well-established, with some

exceptions not applicable here, that a creditor is not required to do business with a

debtor just because the debtor has received a discharge in bankruptcy. See, e.g.,

Brown v. Penn. State Employees Credit Union, 851 F.2d 81, 85 (2d Cir. 1988). For

that reason, a creditor can require a debtor to pay a discharged debt as a condition of

continuing a business relationship. See, e.g., DuBois v. Ford Motor Credit Co., 276

F.3d 1019, 1023-24 (8th Cir. 2001). And, finally, it well established that a debtor

may choose—because of a business relationship, a feeling of personal responsibility,

or for some other reason—to pay a discharged debt. See 11 U.S.C. § 524(f).

         Plaintiff does not challenge any of the above principles. The only twist in this

case is that Plaintiff does not want to do business with Defendant. Instead, Plaintiff

wants to secure credentials with AuctionAccess, and AuctionAccess will not give

Plaintiff those credentials until Defendant removes its block based on the discharged

debt. That is a distinction without a difference. No one is telling Plaintiff that he is


                                             5
liable for the discharged debt or trying to collect it. Instead, a credentialing service

is refusing to give Plaintiff credentials to buy wholesale cars. If a creditor can

lawfully choose not to do business with a debtor because of a discharged debt, then

a creditor can lawfully tell a third-party credentialing service that it should not

credential a debtor because of a discharged debt. At the very least, there is “an

objectively reasonable basis for concluding that the creditor’s conduct might be

lawful.” Taggart, 139 S.Ct. at 1801. Accordingly, the Bankruptcy Court did not err

in granting Defendant’s motion to dismiss the Amended Complaint.

                                     Conclusion

      The Bankruptcy Court’s judgment is AFFIRMED.

      A separate judgment will be entered.

      DONE and ORDERED this 24th day of July 2019.


                                             /s/ Andrew L. Brasher
                                        ANDREW L. BRASHER
                                        UNITED STATES DISTRICT JUDGE




                                           6
